DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney John R. Lastova on 01/03/2022.















An apparatus has processing circuitry, and history storage circuitry to store local history records. Each local history record corresponds to a respective subset of instruction addresses and tracks a sequence of observed instruction behaviour observed for successive instances of instructions having addresses in that subset. Pointer storage circuitry to store a shared pointer shared between the local history records. The shared pointer indicates a common storage position reached in each local history record. Prediction circuitry determines predicted instruction behaviour for a given instruction address based on a selected portion of a selected local history record stored in the history storage circuitry. The prediction circuitry selects the selected local history record based on the given instruction address and selects the selected portion based on the shared pointer. 



















Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 19 includes limitations that recite “means for” and are being interpreted under 35 U.S.C. 112(f) as follows:
“means for performing data processing” which is a processing pipeline as described in page 14 lines 18-30 of the Specification
“means for storing a plurality of local history records” which is a history storage as described in page 20 lines 23-28 of the Specification
“means for storing a shared pointer” which is a pointer storage circuitry as described in page 20 lines 23-28 of the Specification
“means for determining the predicted instruction behavior” which is a branch direction prediction (BDP) as described in page 17 lines 4-9 of the Specification 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, a shared pointer shared between a plurality of local history records and indicative of a common storage position reached in each of the local history records, where the local history records each correspond to a subset of instruction addresses and track a sequence of observed instruction behavior observed for successive instances of instructions having addresses in the subset of instruction addresses, and where prediction circuitry selects a local history record based on a given instruction address and selects a portion of the local history record based on the shared pointer to determine predicted instruction behavior, as described in claims 1, 19, and 20. 
While the prior art was found to generally teach a two-level predictor where the instruction address is used to select an entry in a local branch history table and the selected entry is then used to select an entry in a prediction table (for example, see US 6,272,623 Fig. 3), the prior art was not found to teach a shared pointer that selects a portion of a local history record in addition to an instruction address that selects the local history record, where the shared pointer is shared between a plurality of local history records and indicates a common storage position reached in each of the local history records. US 5,864,697 (hereinafter Shiell) teaches a pointer that may point to the most recent bit position in a branch history field (col 10 lines 12-18), however, this pointer is used to track speculative history and is not shared between a plurality of local history records or indicative of a common storage position reached as required by the claims. “Towards the adoption of Local Branch Predictors in Modern . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183 

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182